
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1565
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Hall of Texas
			 (for himself and Mr. Coffman of
			 Colorado) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing support for the designation of
		  the third Thursday of April as Rachel’s Challenge: A Day of Kindness and
		  Compassion in honor of the triumph and hope stemming from the life of
		  Rachel Scott and in memoriam of the Columbine High School
		  tragedy.
	
	
		Whereas Rachel Scott was born on August 5, 1981, and
			 passed away on April 20, 1999;
		Whereas Rachel Scott was the first victim of the Columbine
			 tragedy who through acts of kindness and compassion sparked the inspiration for
			 Rachel’s Challenge, a nationwide school outreach program for the prevention of
			 teen violence that empowers people, recognizes and celebrates doing the right
			 thing, focuses on healthy, happy, well-balanced students, and builds healthy
			 communities;
		Whereas Rachel Scott drew an outline of her hand on the
			 back of her dresser and wrote, “These hands belong to Rachel Joy Scott and will
			 someday touch millions of people’s hearts”;
		Whereas Rachel Scott was beloved by her family, friends,
			 fellow students, teachers, and administrators for her generosity, good humor,
			 spirited charm, and the belief that kindness and compassion could be contagious
			 and life changing;
		Whereas Rachel Scott wrote a challenge to the world
			 through an essay she titled, “My Ethics, My Codes of Life” just a month before
			 she was killed;
		Whereas in this essay she challenged people by saying, “I
			 have this theory that if one person can go out of their way to show compassion,
			 then it will start a chain reaction of the same. People will never know how far
			 a little kindness can go”;
		Whereas Rachel Scott left an example of kindness and
			 compassion as one of the most inspirational students in the United States by
			 reaching out to students who were handicapped, new to school, or picked on or
			 put down by others, and her actions are now being replicated by millions of
			 people;
		Whereas Rachel Scott was posthumously awarded the 2001
			 National Kindness Award as Student of the Year by the Acts of Kindness
			 Association;
		Whereas Rachel Scott, through her humanitarian work,
			 leaves an incomparable legacy serving as an inspiration for kindness and
			 compassion and will never be forgotten;
		Whereas Rachel Scott once said, “How do you know that
			 trust, compassion, and beauty will not make this world a better place”;
		Whereas Rachel Scott through the work of her dad, Darrell
			 Scott, and Rachel’s Challenge, was awarded the National Education Association
			 of New York Friend of Education Award;
		Whereas Rachel’s Challenge has directly impacted over
			 13,000,000 people since 1999, prevented hundreds of suicides, documented the
			 prevention of school shootings and incidence of violence, and inspired over
			 1,000 service clubs, involving hundreds of thousands of students, that have
			 been created in her memory in schools across the United States and are
			 impacting innumerable communities;
		Whereas Rachel’s Challenge extends Rachel Scott’s
			 challenge of kindness and compassion to all students through national and
			 international multimedia campaigns and broadcasts;
		Whereas Rachel’s Challenge will cosponsor on May 6, 2010,
			 the packaging of over 1,000,000 meals for Haiti in 1 day, and each year from
			 this point forward on the third Thursday of April the world record for
			 packaging meals will be broken again and again; and
		Whereas the third Thursday of April would be an
			 appropriate date to designate as Rachel’s Challenge: A Day of Kindness
			 and Compassion to bring awareness to kindness, compassion, and service
			 to world hunger: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Rachel’s
			 Challenge: A Day of Kindness and Compassion;
			(2)honors the life
			 and accomplishments of Rachel Scott and her challenge to start a chain reaction
			 of kindness and compassion;
			(3)recognizes
			 Rachel’s Challenge for delivering Rachel Scott’s legacy to the world; and
			(4)remembers the
			 victims of the Columbine school tragedy, their families and friends, and all
			 the people impacted.
			
